The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10, 12-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magnussen (US 6,366,434).
Claim 1, Magnussen discloses an electronic circuit arrangement (Abstract, circuit arrangement for safely disconnecting a load from a source shown in Figure, please note that only one/sole figure is disclosed, therefore no Figure # included) comprising: 
a first electric connection connectable to a first electronic device (input terminals connected to voltage supply, Figure); 
 a second electric connection connectable to a second electronic device (output terminals connected to load, Figure);  
a first electric conduction path connecting the first electric connection to the second electric connection (first electric conduction path L1, Figure);  
a second electric conduction path electrically connecting a tee point which is provided in the first electric conduction path (a second electric conducting path via K21 connecting tee point between K11, K31, Figure 1), to an electric ground connection (second electric conducting path via K21 connecting tee point and L2 which is connected to ground, Figure), 
a first switching element (relay contact K11, K1, Figure) provided in the first electric conduction path between the first electric connection and the tee point (K11 provided between the input terminal and tee point, Figure), the first switching element being switchable between a first open state, in which the first switching element electrically interrupts the first electric conduction path (Column 2, lines 32-35), and a first closed state, in which the first electric conduction path is uninterrupted (K11, K1 closed state shown in Figure, Column 2, lines 32-35); and 

a third switching element provided between the second electric connection and the tee point (comprising K3, K31, K32 provided between the tee point and output/second electric connection, Figure), the third switching element being switchable between a third open state, in which the third switching element electrically interrupts the first electric conduction path (Column 4, lines 9-13, ” the relay K3 ,….opens the switching contact K31”), and a third closed state, in which the first electric conduction path is uninterrupted (Figure shows K31 closed allowing current flow to load, Column 3, lines 30-38, “… switching contact K31 is then likewise connected in series with the switching contact K11 in the line L1, and is closed during normal operation”); 
wherein, in response to electrically connecting the second electronic device to the second electric connection, the second switching element is configured to switch over to the second open state (Column 6, lines 53-58, “First of all, the switching contact S2 is closed by the test circuit TS.  This causes activation of the relay K2 and opening of its switching contact K21”) and the first switching element switches over to the first closed state only when the second switching element is already in the second open 
wherein, in response to electrically disconnecting the second electronic device from the second electric connection (Abstract, “when the disconnection process takes place…”), the first switching element is configured to switch over to the first open state before the second switching element switches over to the second closed state (Abstract, “The switching contact of a second relay,….when a disconnection process takes place, is closed once the first relay has been opened”) and the third switching element is configured to switch over to the third open state (Column 4, lines 9-13, “Thus, in the example in the figure, the relay K1 opens the switching contact K11 first of all.  Relay K2 then closes the switching contact K21.  If the relay K3 is additionally provided, then, finally, this relay also opens the switching contact K31);
wherein the second switching element is configured to switch over to the second closed state is to discharge electric power from the first and second electric conduction paths via the ground connection of the second switching element while the first and third switching elements are in the respective first and third open state (switching element K2 when closed provides ground connection of the first and second conduction path while  and 
wherein the second switching element in the second open state is configured to cause switch over of the first and third switching elements to the respective first and third closed states (first switching element K11 of K1 and the third switching element K31 of K3 in closed state and the second switching element K21 of K2 in open state as shown in Figure). Magnussen also discloses the first, second and third switching elements having own control and delay elements (K12, K13 for K1, K21, K22 for K2, and K31, K32 for K3, Figure).   
Magnussen does not disclose the switching over of the third switching element over to the third open state also being before the second switching element switches over to the second closed state (Magnussen’s relay delay is set to have the third switching element open after the second switching element is closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the third switching element be opened at the same time as the first switching element or prior to the second switching element closing by setting the delay elements (by setting delay elements K13 = K33 provides first and second opening time same or setting delay element K33 less that the delay element K23 provides closing of the second switching element) or by selecting relays in the current conducting path (K1 and K3 of Magnussen) as synchronous relays. It is noted that Magnussen having the claimed structure and timing control and automatic switching control, selective synchronous and sequential operation of the first, second 

 	Regarding Claim 2, Magnussen discloses the electronic circuit arrangement according to Claim 1, wherein at least one of: the first switching element is an electrically powerable electromagnetic relay (electromagnetic relay K1 with relay contacts K11 and actuating windings K12, Figure) such that, in an electrically powered state, the first switching element switches over to the first closed state in response to opening at least one of the second and third switching elements (K1, K3 are “make contacts” or normally-open contacts, Column 3, lines 44-47, K11, K1 closed state with the second switching element K21, K2 open shown in Figure, Column 2, lines 32-35) and, in an electrically non-powered state, the first switching element switches over to the first open state in response to disconnecting the first electronic device (Figure, Column 3, line 65 – Column 4, line 4);  and 
the second switching element is an electrically powerable electromagnetic relay (electromagnetic relay K2 with relay contacts K21 and actuating windings K22, Figure) such that in the electrically powered state the second switching element switches over to the second open state, in response to disconnecting the second electronic device (K2 is a “break-contact” or normally closed contact, Column 3, lines 44-47), and, in the electrically non-powered state, the second switching element switches over to the second closed state in response to opening the at least one of the first and third switching elements (Figure, Column 3, line 65 – Column 4, line 4). 
Claim 3, Magnussen discloses the electronic circuit arrangement according to Claim 1, further comprising: 
a control unit (comprising test circuit TS, Figure) configured to determine whether or not the tee point is electrically connected to the ground connection (Column 6, lines 55-65);  
wherein after connecting the second electronic device to the second electric connection, the control unit is configured to prevent an electric powering of the first switching element for switching over to the first closed state until after determining that the tee point is no longer connected to the ground connection (Column 6, lines 55-65, “The test circuit now attempts via the test line Ps1 to confirm that the potential on the line L1 between the second and third relays K2 and K3 is no longer connected by low impedance to 0 V, but is high impedance”). 
 	Regarding Claim 4, Magnussen discloses the electronic circuit arrangement according to Claim 3, further comprising a sensor element, coupled to the first electric conduction path cooperates with the control unit via a sensor line (comprising Ps1, Figure, Column 6, lines 45-52), to determine whether or not the electric tee point is electrically connected to the ground connection (Column 6, lines 55-65). Magnussen only differs in the location of the sensor element being coupled, being between the third switching element (not the recited first switching element) and the tee point. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the location of the sensor element in a line based on the design conditions such as space, number of other elements in the line. Furthermore, it has been held that there would be no invention in shifting location of parts when the 
Regarding Claim 5, Magnussen discloses the electronic circuit arrangement according to Claim 1, further comprising: 
wherein, in addition to the first switching element, the third switching element switches over to the third closed state in response to electrically connecting the second electronic device to the second electric connection only when the second switching element is already in the second open state (Column 6, line 55- Column 7, line 23, “First of all, the switching contact S2 is closed by the test circuit TS.  This causes activation of the relay K2 and opening of its switching contact K21. The test circuit now attempts via the test line Ps1 to confirm that the potential on the line L1 between the second and third relays K2 and K3 is no longer connected by low impedance to 0 V, but is high impedance…. If the potential on the line L1 between the second and third relays K2 and K3 is high impedance, the switching contact S1 is closed by the test circuit TS.  This causes activation of the relay K1 and closure of its switching contact K11…..”). 
 	Regarding Claim 6, Magnussen discloses the electronic circuit arrangement according to Claim 1, wherein: 
a predetermined first time period (t1) defines a time period, which the 
first switching element requires for switching over from the first closed state to 
the first open state (delay time t0 for relay K1, Column 4, lines 19-20, “the delay element K13 of the relay K1 has the delay time t0”);  

the predetermined second time period (t2) is larger than the predetermined first time period (t1) (t0 +t1 larger than t0).
 	Regarding Claim 7, Magnussen discloses the electronic circuit arrangement according to Claim 6, further comprising an electronic delay circuit (comprising K23, Figure), which delays the switch-over of the second switching element from the second open to the second closed state in such a manner that the predetermined second time period (t2) is larger than the predetermined first time period (t1) (Column 4, lines 19-24). 
 	Regarding Claim 8, Magnussen discloses the electronic circuit arrangement according to Claim 1, wherein at least one of the first and the second and/or the third switching element is connectable to a third electric connection by an electric supply line (K11, K21, K31 connected to a third electric connection to enable signal line FS, Figure), the third electric connection being connectable to an electric power source  provided in the second electronic device (FS providing control voltage Uf on the enable signal line FS, indicating occurrence of a fault in the interior of an appliance containing the electrical load/second electronic device , Figure).
Regarding Claim 9, Magnussen discloses the electronic circuit arrangement according to Claim 8, wherein a connection of the second electronic device to the second electric connection is associated with an electric connection of the second electronic device to the third electric connection (FS provides the control voltage to 
 	Regarding Claim 10, Magnussen discloses the electronic circuit arrangement according to Claim 1, further comprising a first electric fuse element arranged in the first electric conduction path between the tee point and the first electric connection (fuse S in L1, Figure, Column 3, lines 24-26), the first electric fuse element permanently electrically interrupting the first electric conduction path when the electric current, which flows through the first electric fuse element, exceeds a predetermined maximum value (Column 5, lines 3-5).
Regarding Claim 12, Magnussen discloses the electronic circuit arrangement according to Claim 1, wherein: a predetermined first time period (t1) defines a time period, which the first switching element requires for switching over from the closed state to the open state (delay time t0 for relay K1, Column 4, lines 19-20, “the delay element K13 of the relay K1 has the delay time t0”), a predetermined third time period (t3) defines a time period, which the third switching element requires for switching over from the closed to the open state (t0+ t1+ t3);
a predetermined second time period (t2) defines a time period, which the second switching element requires for switching over from the open to the closed state (delay time t1 for the second relay K2, Column 4, lines 20-21, “the delay element K23 of the 
 	Regarding Claim 13, Magnussen discloses the electronic circuit arrangement according to Claim 12, further comprising an electronic delay circuit (comprising K23, Figure), which delays the switch-over of the second switching element from the open to the closed state in such a manner that the predetermined second time period (t2) is larger than the predetermined first time period (t1) and the predetermined third time period (t3) (Column 4, lines 19-24, by delay elements K13 and K33 set as discussed in Claim 1, K13 = K33 = t0 such that t0 +t1 larger than t0). 
 	Regarding Claim 14, Magnussen discloses the electronic circuit arrangement according to Claim 1, wherein at least one of the first switching element, the second switching element, and the third switching element is connectable to a third electric connection by an electric supply line (K21 connected by L2 a third electric connection at input, Figure), the third electric connection being connectable to an electric power source provided in the second electronic device (L2 connected to voltage supply, Figure). 
Regarding Claim 15, Magnussen discloses the electronic circuit arrangement according to Claim 14, wherein a connection of the second electronic device to the second electric connection is associated with an electric connection of the second electronic device to the third electric connection (FS provides the control voltage to operate the switching elements to connect/disconnect the current path to the second 
Regarding Claim 16, Magnussen discloses the electronic circuit arrangement according to Claim 2, further comprising: 
a control unit (comprising test circuit TS, Figure) configured to determine whether or not the tee point is electrically connected to the ground connection (Column 6, lines 55-65);  wherein after connecting the second electronic device to the second electric connection, the control unit is configured to prevent an electric powering of the first switching element for switching over to the closed state until after determining that the tee point is no longer connected to the ground connection (Column 6, lines 55-65, “The test circuit now attempts via the test line Ps1 to confirm that the potential on the line L1 between the second and third relays K2 and K3 is no longer connected by low impedance to 0 V, but is high impedance”). 
 	Regarding Claim 17, Magnussen discloses the electronic circuit arrangement according to Claim 16, further comprising a sensor element, which cooperates with the control unit via a sensor line (comprising Ps1, Figure, Column 6, lines 45-52), to determine whether or not the electric tee point is electrically connected to the ground connection (Column 6, lines 55-65).
Regarding Claim 18, Magnussen discloses the electronic circuit arrangement according to Claim 2, further comprising a first electric fuse element arranged in the first 
Regarding Claim 20, Magnussen discloses the electronic circuit arrangement according to Claim 3, further comprising at least one of: 
a first electric fuse element arranged in the first electric conduction path between the tee point and the first electric connection (fuse S in L1, Figure, Column 3, lines 24-26), the first electric fuse element permanently electrically interrupting the first electric conduction path when the electric current, which flows through the first electric fuse element, exceeds a predetermined maximum value (Column 5, lines 3-5); and 
a second electric fuse element arranged in the first electric conduction path between the tee point and the second electric connection, the second electric fuse element permanently interrupting the first electric conduction path when the electric current, which flows through the second electric fuse element, exceeds a predetermined maximum value (the first alternative/a first fuse is met by element S discussed above).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magnussen (US 6,366,434) in view of Oglesbee et al. (US 6,608,470).
Regarding Claims 11 and 19, Magnussen does not specifically disclose the electronic circuit arrangement according to claim 10, further comprising a second electric fuse element arranged in the first electric conduction path between the tee point and the second electric connection, the second electric fuse element permanently 
Oglesbee discloses a connecting path between a first electronic device and second electronic device (current path connecting external cells and batter 5, Figure 5) comprising a first fuse and a second fuse (332, 334, Figure 4) in addition to other switching elements in the path (switching elements 322, 326, 310, Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the electronic circuit arrangement of Magnussen, a second fuse as taught by Oglesbee to provide additional protection near the second electronic device to quickly disconnect the current path to the second electronic device. 
Response to Arguments
Applicant's arguments filed on 11/09/2020 have been fully considered but they are not persuasive and/or rendered moot as discussed below. 
Regarding Applicant’s request for an interview made in the Remarks, examiner respectfully notes that an interview was granted on 7/10/2020 (second interview), the amendments (to Claim 4) does not appear to be substantial to change/overcome the rejection.  It is further respectfully notes that examiner attempted to contact Applicant’s Attorney on 2/4/2021 in response to the above request.
Regarding Applicant’s arguments, on Pages 9-11 of the Remarks, toward obviousness rejection of Claim 1 using Magnuseen reference, examiner respectfully notes that the reference discloses the claimed structure and selecting the sequence or delay elements of the switching operation is does not require modification of the claimed structure.

In response, examiner respectfully notes that Magnussen having the claimed structure and timing control and automatic switching control, selective synchronous and/or sequential operation of the first, second and third switches to meet the operational requirements would be obvious to one of ordinary skill in the art.  It is further respectfully noted that the rejection stated that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the third switching element be opened at the same time as the first switching element or prior to the second switching element closing by setting the delay elements (by setting delay elements K13 = K33 provides first and second opening time same or setting delay element K33 less that the delay element K23 provides closing of the second switching element) or by selecting relays in the current conducting path (K1 and K3 of Magnussen) as synchronous relays. 
	The Applicant argues, on Page 11 of the Remarks, regarding amended Claim 4 that Magnussen describes a test line Psi (alleged sensor element) that tests the potential on the line L1 between the second and third relays K2 and K3. (Magnussen, col. 6, In. 55 to col. 7, In. 7), and not a sensor element as claimed.  
	In response, examiner respectfully notes that Magnussen’s test line Psi sense/detect the potential on the line L1, to determine whether or not the electric tee point is electrically connected to the ground connection, except for the location of the ”.  It is further respectfully notes that selecting the location of the sensing is a design choice.  
Regarding Applicant’s arguments, on Pages 11-12 of the Remarks toward Magnussen reference and dependent claims 12-13, examiner respectfully notes that the rejection relied upon Magnussen’s teaching of the delay time for the first, second and third switches being stable with the desired delay, to state the obviousness of Claim 1, “ that it would be obvious to one of ordinary skill in the art to set the delay for the first and third switches same and the second switch delayed than for the first and the third for a design that requires a synchronous switching of the first and third switches (by setting delay elements K13 = K33 provides first and second opening time same or setting delay element K33 less that the delay element K23 provides closing of the second switching element).”  
Regarding Applicant’s general arguments, toward the rejection dependent claims 2-10, 12-18 and 20, please see the response to arguments toward Claim 1 above.
Regarding Applicant’s general arguments, toward dependent claims 11 and 19, please see the response to arguments toward Claim 1 above (regarding Oglesbee reference examiner respectfully notes that rejection relied upon Figure 5 of the reference for the teaching of an additional fuse (first fuse 332 and a second fuse 334) in the main switch path).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bel et al. (US2005/0146824); Kohlmeier-Beckmann et al. (US2005/0013075); Huang (2007/0103834).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 2/05/2021